EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Fleming on March 30, 2021.
IN THE CLAIMS – 
	Claim 22 has been cancelled.
Allowable Subject Matter
Claims 1-19, 21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art is Eatherton et al., US 7589206, which discloses the following compound:

    PNG
    media_image1.png
    397
    777
    media_image1.png
    Greyscale
, which has different structure than the instant claims. Therefore, the claims are free of prior art.
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public 
/NILOOFAR RAHMANI/
03/30/2021